     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:12-cr-00349-NONE
12                         Plaintiff,
13              v.                                      ORDER DENYING DEFENDANT’S
                                                        MOTION FOR COMPASSIONATE
14    ERIC ALAN MOORE,                                  RELEASE
15                         Defendant.                   (Doc. Nos. 106, 111, 112)
16

17

18             Pending before the court is defendant Eric Alan Moore’s motion for compassionate

19   release pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s

20   medical condition and the risks allegedly posed to him by the ongoing coronavirus (“COVID-

21   19”) outbreak. (Doc. No. 112.) For the reasons explained below, defendant’s motion will be

22   denied.

23                                                BACKGROUND

24             On June 12, 2013, defendant Moore entered pleas of guilty to both counts of a superseding

25   information filed in this case charging him in Count One with conspiracy to commit theft of

26   firearms from a federal firearms licensee and possession of stolen firearms in violation of 18

27   U.S.C. § 371 and in Count Two with a separate conspiracy also in violation of 18 U.S.C. § 371.

28   (Doc. Nos. 54, 55, 60.) In short, defendant burglarized an outdoor sporting goods store on two
                                                        1
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 2 of 12


 1   separate occasions, stealing 11 firearms in the first burglary and 43 firearms in the second. (Doc.

 2   No. 66 (Presentence Report) at 4–5). About a week later, one of those stolen firearms was

 3   recovered from the possession of a Bulldog street gang member. (Id. at 5.) Following his entry

 4   of his guilty pleas, it was determined that under the U.S. Sentencing Guidelines defendant

 5   Moore’s adjusted offense level was 34 and his criminal history placed him in category VI. (Id. at

 6   23.) Although defendant’s adjusted offense level and criminal history category would have

 7   resulted in an advisory sentencing guideline range calling for a term of imprisonment of between

 8   262 and 327 months, the maximum penalty for each count was 60 months imprisonment on each

 9   count, making the advisory guideline range of 120 months. (Id. at 17, 23. )1 The U.S. Probation

10   Office recommended a sentence of 60 months on Count One and 60 months on Count Two with

11   those terms to run consecutively for a total prison sentence of 120 months. (Id. at 23–24.) On

12   August 12, 2013, the court sentenced defendant to consecutive 60 month terms of imprisonment

13   on both counts for a total term of imprisonment of 120 months with a 36-month term of

14   supervised release to follow, as well as restitution in the amount of $22,667.24 and the $200

15   mandatory penalty assessment. (Doc. Nos. 69; 70 at 2–6.)

16          Defendant is currently serving his sentence at the U.S. Bureau of Prisons’ (“BOP”)

17   Lompoc Federal Correctional Institute in Lompoc, California (“FCI Lompoc”). (Doc. No. 112 at

18   6.) On August 3, 2020, defendant, appearing pro se, filed the pending motion for compassionate

19   release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 106.) On August 4, 2020, the court

20   referred defendant’s motion to the Federal Defender’s Office for the Eastern District of California
21   for representation pursuant to General Order 595. (Doc. No. 107.) Defendant appearing pro se

22   again filed an amended motion on August 10, 2020. (Doc. No. 111.) On August 12, 2020, the

23   court entered a briefing schedule and appointed counsel for defendant. (Doc. Nos. 109, 110.) On

24   September 9, 2020, defendant, appearing through counsel, filed a supplemental brief in support of

25   defendant’s motion for compassionate release. (Doc. No. 112.) On September 30, 2020, the

26   1
       Defendant Moore was originally charged by way of indictment with conspiracy in violation of
27   18 U.S.C. § 371 (Count 1), possession of stolen firearms in violation of 18 U.S.C. § 922(j) (Count
     2), and being a convicted felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1)
28   (Count 3). (Doc. No. 20.)
                                                       2
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 3 of 12


 1   government filed its opposition to the motion, and on October 14, 2020, defendant filed his reply

 2   thereto. (Doc. Nos. 119, 120.)

 3                                         LEGAL STANDARD

 4          A court generally “may not modify a term of imprisonment once it has been imposed.” 18

 5   U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

 6   conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

 7   be modified by a district court except in limited circumstances.”). Those limited circumstances

 8   include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.

 9   3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),

10   motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)

11   (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for

12   compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the

13   FSA specifically provides that a court may

14                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
15                  motion on the defendant’s behalf2 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
16                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
17                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
18                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                    that –
19
                    (i)    extraordinary and compelling reasons warrant such a
20                         reduction; or
21                  (ii)   the defendant is at least 70 years of age, has served at least 30
                           years in prison, pursuant to a sentence imposed under section
22                         3559(c), for the offense or offenses for which the defendant
                           is currently imprisoned, and a determination has been made
23

24   2
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
     defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25   date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27   General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
     resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28   § 3582(c)(1)(A).
                                                       3
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 4 of 12


 1                         by the Director of the Bureau of Prisons that the defendant is
                           not a danger to the safety of any other person or the
 2                         community, as provided under section 3142(g);

 3                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission [.]
 4

 5   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3

 6          The applicable policy statement with respect to compassionate release in the U.S.

 7   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 8   compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.134; see also

 9   United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts

10   “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary and compelling reasons,” even

11   though that policy statement was issued before Congress passed the FSA and authorized

12
     3
       Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13   confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
     months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17   § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
     emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     4
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      4
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 5 of 12


 1   defendants to file compassionate release motions). However, a large and growing number of

 2   district courts across the country have concluded that because the Sentencing Commission has not

 3   amended the Guidelines since the enactment of the FSA, courts are not limited by the pre-FSA

 4   categories described in U.S.S.G. § 1B1.13 in assessing whether extraordinary and compelling

 5   circumstances are presented justifying a reduction of sentence under 18 U.S.C. § 3582(c). See,

 6   e.g., United States v. Parker, __ F. Supp.3d __, 2020 WL 2572525, at *8–9 (C.D. Cal. May 21,

 7   2020) (collecting cases); United States v. Rodriguez, 424 F. Supp. 3d 674, 681 (N.D. Cal. 2019).

 8            In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

 9   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

10   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

11   has not specifically addressed the question of which party bears the burden in the context of a

12   motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

13   that have done so have agreed that the burden remains with the defendant. See, e.g., United

14   States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);

15   United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,

16   2020).

17                                                 ANALYSIS

18            As district courts have summarized, in analyzing whether a defendant is entitled to

19   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

20   defendant has satisfied three requirements:
21                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
22                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
23                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
24                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
25

26   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-
27   LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 2020 WL 2572525, at *4;

28   United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,
                                                         5
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 6 of 12


 1   2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

 2   “consistent with” the sentencing factors set forth in §3553(a)).

 3   A.       Administrative Exhaustion

 4            On June 16, 2020, defendant Moore submitted an administrative request to the Warden at

 5   FCI Lompoc seeking compassionate release, and the Warden received that request at least by

 6   June 23, 2020. (Doc. Nos. 106 at 16; 119-1 at 6.) According to the government, the Warden

 7   denied defendant’s request on July 24, 2020, although that denial was not mailed until July 29,

 8   2020. (Doc. Nos. 119 at 3; 119-1 at 9.) Defendant maintains that, as of September 3, 2020, he

 9   had not received the denial of his administrative request. (Doc. No. 112 at 16.) In any event,

10   defendant exhausted his administrative remedies because he filed the pending motion for

11   compassionate release after submitting a request to the Warden and waiting more than 30 days

12   without receiving a response. Therefore, the court will turn to the merits of defendant’s motion

13   below.

14   B.       Extraordinary and Compelling Reasons

15            “Extraordinary and compelling reasons” warranting compassionate release may exist

16   based on a defendant’s medical conditions, age and other related factors, family circumstances, or

17   “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other

18   reasons” was included in the policy statement at a time when only BOP could bring a

19   compassionate release motion, courts have agreed that it may be relied upon by defendants

20   bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-
21   JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

22            Thus, the medical condition of a defendant may warrant compassionate release where he

23   or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

24   trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

25   specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

26   examples of terminal illnesses that may warrant a compassionate release “include metastatic
27   solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced

28   dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental
                                                        6
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 7 of 12


 1   condition may warrant compassionate release, including when:

 2                  The defendant is
 3                  (I) suffering from a serious physical or medical condition,
 4                  (II) suffering from a serious functional or cognitive impairment, or
 5                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
 6
                    that substantially diminishes the ability of the defendant to provide
 7                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
 8

 9   Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

10   be sufficient to warrant compassionate release under ordinary circumstances, some courts have

11   concluded that the risks posed by COVID-19 tips the scale in favor of release in particular

12   situations. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 405–06 (E.D. Pa. 2020)

13   (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr. Rodriguez’s

14   health problems, proximity to his release date, and rehabilitation would not present extraordinary

15   and compelling reasons to reduce his sentence. But taken together, they warrant reducing his

16   sentence.”).

17          Compassionate release may also be warranted based on a defendant’s age and other

18   related factors. In these situations, “extraordinary and compelling reasons” exist where a

19   “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

20   mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of
21   his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).5 In

22   determining a defendant’s projected release date, courts may take into account any “good time

23   credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

24   U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, 445 F. Supp. 3d 22, 24 n.1 (N.D. Cal.

25   Apr. 10, 2020).

26
     5
27     However, because defendant Moore is currently only 43 years old, (see Doc. No. 66
     (Presentence Report) at 2), his age and age-related factors do not play a role in consideration of
28   his pending motion.
                                                       7
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 8 of 12


 1          Here, defendant Moore argues that extraordinary and compelling reasons warranting his

 2   compassionate release exist due to his medical condition. To qualify for compassionate release,

 3   the defendant must demonstrate that he is suffering from some “serious” medical condition “that

 4   substantially diminishes [his] ability . . . to provide self-care” in FCI Lompoc and the medical

 5   condition is one “from which he . . . is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n.1

 6   (A)(ii). Defendant Moore argues that his obesity, high blood pressure and hypertension, and

 7   various other ailments satisfy this standard. (Doc. No. 112 at 16.) At the outset, the court notes

 8   that at the time of his sentencing it was noted that, “defendant advised he is healthy, and other

 9   than a broken ankle in 1995, he has no history of health problems.” (Doc. No. 66 (Presentence

10   Report) at 16.) Nonetheless, it does appear that defendant’s medical situation has changed to

11   some extent since his imprisonment. First, there is support for defendant’s claim that he is obese.

12   Though he was not obese when he was sentenced in 2013 (id. at 2), defendant’s BOP medical

13   records indicate that he gained significant weight while in prison (Doc. No. 116 at 15), placing his

14   body mass index (BMI) at 32.1 and in the obese category. See Adult BMI Calculator, CENTERS

15   FOR DISEASE CONTROL AND PREVENTION,        https://www.cdc.gov/healthyweight/assessing/bmi/

16   adult_bmi/english_bmi_calculator/bmi_calculator.html (last visited Oct. 12, 2020). Second,

17   though he was not formally diagnosed as suffering from such a condition, defendant’s blood

18   pressure readings have regularly placed him now in the hypertension category. (Doc. No. 116 at

19   32.) See High Blood Pressure: High Blood Pressure Symptoms and Causes, CENTERS FOR

20   DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/bloodpressure/about.htm (last visited
21   Oct. 12, 2020) (requiring a systolic reading of 130mm Hg or higher and diastolic reading of 80

22   mm Hg or higher). Finally, the results of a blood test taken by the BOP in 2016 revealed that

23   defendant had high levels of cholesterol, triglycerides, and liver enzymes. (Doc. No. 112-6.)

24          According to the U.S. Centers for Disease Control and Prevention (“CDC”), defendant is

25   at higher risk based on his obesity because his BMI is greater than 30. See Coronavirus Disease

26   2019 (COVID-19): People Who Are at Increased Risk for Severe Illness, CENTERS FOR DISEASE
27   CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

28   precautions/people-at-increased-risk.html (last visited Oct. 12, 2020). Furthermore, defendant
                                                        8
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 9 of 12


 1   “might be at an increased risk for severe illness from COVID-19” because of his hypertension.

 2   Id. (stating those who suffer from pulmonary hypertension are in fact at risk, as opposed to

 3   hypertension generally which “may” place an individual at risk). According to the CDC,

 4   defendant does not suffer from any other medical condition, including his high cholesterol, which

 5   might place him at greater risk from severe illness were he to contract COVID-19. Nonetheless,

 6   according to the CDC, defendant does suffer from some comorbidities.

 7          Defendant tested positive for COVID-19 on May 7, 2020 and, fortunately, nonetheless

 8   appears to be doing well from a health perspective. (See Doc. No. 112-9 at 2.) Indeed,

 9   defendant’s BOP medical records reveal that he was asymptomatic and denied suffering from any

10   of COVID-19’s major symptoms. (Doc. No. 117 at 2–4 (sealed).) In this regard, defendant

11   denied having a cough, shortness of breath, muscle pain, fatigue, headaches, chills, sore throat, or

12   a new loss in taste or smell. (Id. at 3.) Nonetheless, defendant argues that the possibility of his

13   reinfection from COVID-19 weighs in favor of his compassionate release. (Doc. No. 112 at 12.)

14   In this regard, many courts have “err[ed] on the side of caution to avoid potentially lethal

15   consequences” because “the science is unclear on whether reinfection is possible.” United States

16   v. Yellin, No. 3:15-cr-3181-BTM-1, 2020 WL 3488738, at *13 (S.D. Cal. June 26, 2020) (finding

17   extraordinary and compelling reasons exist where a COVID-positive inmate at FCI Terminal

18   Island, who did not develop severe symptoms, suffered from a combination of medical conditions

19   that placed him at risk of serious complications from COVID); see also United States v. Hanson,

20   No. 6:13-cr-00378-AA-1, 2020 WL 3605845, at *4 (D. Or. July 2, 2020) (“[T]here is no current
21   scientific evidence to indicate that a ‘recovered’ COVID-19 patient is immune from reinfection,

22   as several courts have recently acknowledged. . . . [T]he Court remains concerned about FCI

23   Terminal Island’s ability to provide adequate care in light of defendant’s complex medical needs.

24   The Court is not convinced that FCI Terminal Island has been successfully mitigating the risk of

25   reinfection, given the high numbers of infected inmates and Defendant’s own contraction of the

26   virus.”). Other courts have taken the position that uncertainty surrounding the danger of
27   reinfection “cuts against compassionate release,” in part because it is the defendant’s burden to

28   establish that “extraordinary and compelling reasons” justifying compassionate release exist. See
                                                        9
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 10 of 12


 1    United States v. Molley, No. CR15-0254-JCC, 2020 WL 3498482, at *3 (W.D. Wash. June 29,

 2    2020).

 3             Out of an abundance of caution, the undersigned concludes that because of defendant’s

 4    obesity and hypertension, combined with the risk of his possible reinfection from COVID-19, he

 5    is “suffering from a serious physical . . . condition . . . from which he . . . is not expected to

 6    recover.” See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Even so, the question remains whether

 7    defendant Moore’s medical conditions “substantially diminish[] [his] ability . . . to provide self-

 8    care” while imprisoned at FCI Lompoc. See id.

 9             Based on the current record before the court, the answer to that question is no—defendant

10    has not shown he is substantially hindered in providing self-care. In fact, defendant does not

11    argue that he is hindered at all in taking care of and addressing his obesity and hypertension while

12    incarcerated—aside from his conclusory statement that he “fears being re-infected and becoming

13    gravely ill.” (Doc. No. 112 at 12.) Despite having already contracted the virus, defendant Moore

14    appears to be in adequate health at this time. The BOP’s medical staff screened defendant each

15    day for 14 days following his positive COVID-19 test, and defendant denied suffering from every

16    major COVID-19 symptom each of those 14 days and reported a normal body temperature for the

17    most part. (See Doc. No. 117 at 3–4 (sealed).) About three months before the COVID-19

18    pandemic first began to have an impact, the BOP medical staff noted that defendant appeared

19    “[w]ell, [a]lert, and [o]rientated.” (Doc. No. 116 at 2 (sealed).) Moreover, it appears—and

20    defendant does not contest—that he is receiving proper care from the BOP’s medical staff, as
21    shown by his regular medical consultations. (See generally Doc. No. 116 (sealed).) Although

22    defendant appears to suffer from hypertension based on his blood pressure readings, the evidence

23    before the court also reflects that he has never complained about any side effects from that

24    condition to the BOP’s medical staff. Defendant does not argue that he is somehow hindered in

25    addressing his obesity, for example, through regular exercise. In sum, it appears from the

26    evidence before the court at this time that defendant has the ability to properly care for his
27    medical conditions while incarcerated at FCI Lompoc.

28    /////
                                                          10
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 11 of 12


 1           It is true that FCI Lompoc suffered from a significant COVID-19 outbreak, with it being

 2    reported by the BOP that 744 inmates and 16 staff tested positive but recovered, while two

 3    inmates died at the hands of the virus. See COVID-19, FEDERAL BUREAU OF PRISONS,

 4    https://www.bop.gov/ coronavirus/ (last visited Oct. 12, 2020).6 At the moment, however, there

 5    are currently zero inmates and three staff who are being reported as having tested positive with

 6    COVID-19.7 Because it appears that current active cases among prisoners at FCI Lompoc have

 7    been reduced to zero, adding COVID-19 to the equation thus does not tip the scales in favor of

 8    defendant’s compassionate release in this case. Even defendant acknowledges that the possibility

 9    of contracting the virus again is only a possibility—not a foregone conclusion. (See Doc. No. 112

10    at 12 (stating “we don’t know” and it is “unclear whether or not an infected person can become

11    sick a second time”—even though defendant Moore himself was not “sick” when he first

12    contracted the virus in May of this year) (emphasis added).) While the degree of risk to

13    defendant of becoming re-infected with COVID-19 is still unknown, that possibility provides no

14    basis upon which the court could conclude that defendant is “substantially diminishe[d]” in his

15    ability to “provide self-care” at FCI Lompoc. See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Defendant

16    Moore has failed to carry his burden in this regard. See Greenhut, 2020 WL 509385, at *1 (“The

17    defendant bears the initial burden to put forward evidence that establishes an entitlement to a

18    sentence reduction.”).

19           Therefore, in this case, the court does not find extraordinary and compelling reasons

20    justifying compassionate release pursuant to § 3582(c)(1)(A).
21    C.     Consistency With the § 3553(a) Factors

22           Because the pending motion and supplemental brief fail to establish extraordinary and

23    compelling reasons justifying compassionate release in this case, the court need not address

24    whether any reduction in defendant’s sentence would be consistent with consideration of the

25    6
        FCI Lompoc has a population of 962 inmates. FCI Lompoc, FEDERAL BUREAU OF PRISONS,
26    https://www.bop.gov/locations/institutions/lof/ (last visited Oct. 12, 2020).
      7
27      While the undersigned does not necessarily accept these reported numbers at face value in light
      of current CDC guidelines with respect to both testing and the manner of counting “active cases,”
28    there is also no evidence before the court challenging those reported numbers in this case.
                                                        11
     Case 1:12-cr-00349-LJO-SKO Document 121 Filed 10/20/20 Page 12 of 12


 1    sentencing factors set forth at 18 U.S.C. § 3553(a). Nonetheless, the court notes that the criminal

 2    conduct resulting in defendant’s criminal convictions was extremely serious, involving the theft

 3    of a large number of firearms, one of which was later discovered in the possession of criminal

 4    street gang member. But for the applicable statutory maximum sentences, defendant’s advisory

 5    sentencing guideline range would have much higher than the sentence that was imposed in his

 6    case.

 7                                             CONCLUSION

 8            For the reasons explained above, defendant’s motion for compassionate release (Doc.

 9    Nos. 106, 111, 112) is denied.

10    IT IS SO ORDERED.
11
         Dated:     October 19, 2020
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       12
